                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


LOKESH B. VUYYURU,et ai

                    Plaintiffs,

V.                                               Civil Action No. 3:18-cv-451-HEH

BANK OF AMERICA,N.A., et aL,

                     Defendants.


                             MEMORANDUM OPINION
                      (Granting Defendants' Motion to Dismiss)

       This matter comes before the Court on a motion under Fed. R. Civ. P. 12(b)(6) for

failure to state a claim, filed on April 23, 2019, by Defendants Bank of America, Inc.

("BANA"), Caliber Home Loans, Inc.("Caliber"), LSF9 Master Participation Trust, Inc.

("LSF9"), and US Bank and Trust, Inc.(collectively,"Defendants"). (Mot. Dismiss,

ECF No. 36.) On May 7, 2019, Lokesh B. Vuyyuru("Vuyyuru") and Virginia

Gastroenterology Associates (collectively,"Plaintiffs") filed a Response. (Mem. Opp'n

Mot. Dismiss, ECF No. 38.) The Court will dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before the Court, and

oral argument would not aid in the decisional process. See E.D. Va. Local Civ. R. 7(J).

For the reasons that follow, the Court will grant Defendants' Motion.

                                   I. BACKGROUND


       According to the Amended Complaint, on August 30, 2004, Vuyyuru obtained a

home equity loan for $225,000 from BANA,using property at 12200 Ganesh Lane,
Chester, VA 23836 as collateral. (Am. Compl.17,EOF No. 34.) Vuyyuru stopped

making payments on the home equity loan in 2009. {Id. 10.) Thereafter, BANA

allegedly requested that Vuyyuru "submit documentation ofloan every three to four

months in order to qualify for loan modification." {Id. 11!•) According to Vuyjmru, he

provided BANA with loan modification documents on multiple occasions, however he
received no response. {Id.     11-12.) Vuyyuru also claims that a BANA representative

promised to "reinstate the loan ... but never sent approved loan modification

documents." {Id. H 14.)

       In 2014, BANA appointed Caliber to represent BANA on loan modifications and

informed Vuyyuru that Caliber was the principle contact. {Id. ^ 17.) Plaintiffs claim

Caliber received the documents required for a loan modification but did not act on them.

{Id. T| 19.) In 2015, LSF9 allegedly acquired the deed of trust and "appointed Caliber as

substitute trustee for loan modifications." {Id. ^ 18.)

       On January 6, 2016, LSF9 allegedly foreclosed on the property, while Vuyyuru

was hospitalized in India. {Id. 122.) At the time offoreclosure, Vuyyuru owed $265,988

on the loan. {Id. ^ 23.) After foreclosure, US Bank and Trust, Inc. was allegedly

appointed as substitute trustee for LSF9. {Id. ^ 24.) LSF9 allegedly purchased the home

for $361,233 through the foreclosure process. {Id. H 25.) Vuyyuru alleges that LSF9 also

acquired some of his personal belongings, although they are not identified. {Id. ^ 26.)

       Plaintiffs filed their Amended Complaint against Defendants on April 9, 2019.

This filing represents Vuyyuru's third attempt to sue Defendants with respect to this

transaction. Notably, Vuyyuru previously filed two related complaints, both of which
were dismissed at the motion to dismiss stage for failure to state a claim. See Vuyyuru v.

Bank ofAm., N.A., No. 3:16-CV-638-HEH,2017 WL 1740020(E.D. Va. May 3, 2017)
{^^Vuyyuru r)\ Vuyyuru v. Bank ofAm., N.A., No. 3:17-CV-746-HEH (E.D. Va. Jan. 3,

2018)("Vuyyuru IF).

                               II. STANDARD OF REVIEW


      "A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses." Republican Party ofN.C. v. Martin, 980 F.2d 943,952

(4th Cir. 1992)(citation omitted). The Federal Rules of Civil Procedure "require[] only

'a short and plain statement ofthe claim showing that the pleader is entitled to relief,' in

order to 'give the defendant fair notice of what the ... claim is and the grounds upon

which it rests.'" Bell Atl. Corp. v. Twombly,550 U.S. 544, 555 (2007)(quoting Conley v.

Gibson, 355 U.S. 41,47(1957)). A complaint need not assert "detailed factual

allegations," but must contain "more than labels and conclusions" or a "formulaic

recitation of the elements of a cause of action." Twombly, 550 U.S. at 555 (citations

omitted). Thus,the "[f]actual allegations must be enough to raise a right to relief above

the speculative level," id. (citation omitted), to one that is "plausible on its face," id. at

570, rather than merely "conceivable." Id. In considering such a motion, a plaintiffs

well-pleaded allegations are taken as true and the complaint is viewed in the light most

favorable to the plaintiff. T.G. Slater & Son, Inc. v. Donald P. & Patricia Brennan LLC,

385 F.3d 836, 841 (4th Cir. 2004)(citation omitted). Legal conclusions enjoy no such

deference. Ashcroftv. Iqbal, 556 U.S. 662,678(2009).
       Generally, the district court does not consider extrinsic materials when evaluating

a complaint under Rule 12(b)(6). The court may, however, consider "documents

incorporated into the complaint by reference," Tellabs, Inc. v. Makor Issues & Rights,

Ltd., 551 U.S. 308, 322(2007), as well as documents attached to a motion to dismiss, so

long as they are integral to or explicitly relied upon in the complaint, and the authenticity

of such documents is not disputed. Philips v. Pitt Cnty. Mem. Hosp., 572 F.3d 176, 180

(4th Cir. 2009); Phillips v. LCIInt'l, Inc., 190 F.3d 609,618(4th Cir. 1999).

                                    III. DISCUSSION


       Plaintiffs lodge three counts against Defendants pursuant to the Truth in Lending

Act("TILA"), the Real Estate Settlement Procedures Act("RESPA"),and Virginia

contract law. (Am. Compl.       27-40.) The Court will address each count in turn.

       First, Plaintiffs contend that Defendants have violated TILA. They present two

theories under which Defendants violated the statute: (1) by "failing to communicate

with Plaintiffs and provide statutorily required disclosures" pertaining to "a rescission

within [a] three year period to which the lender consented, or alternatively that the Court

should grant, that indicated plaintiffs ability to enter into the new contract" and (2)by

failing "to disclose assignments of the loans or trust deeds" in violation of 15 U.S.C.

§ 1641(g). {Id.    29-31.) Plaintiffs fail to state a claim under either theory.

       Plaintiffs' first theory fails because they do not allege that Vuyyuru attempted to

rescind within the statutorily permitted period. Defendants direct the Court to 15 U.S.C.

§ 1635, which permits a borrower to rescind a loan, under certain circumstances, and

establishes the procedural requirements for doing so. Importantly, the relevant portion of
the statute provides that the "right of rescission shall expire three years after the date of
consummation of the transaction or upon the sale of the property, whichever occurs first.

..    15 U.S.C. § 1635(f).

       According to the Amended Complaint, Bank of America issued the loan to

Vuyyuru on August 30, 2004. (Am. Compl. H 7.) Thus, based on this date, his right to

rescission expired on August 30, 2007. Plaintiffs make no allegation that Defendants

failed to provide required disclosures upon issuance ofthe loan. Further, Plaintiffs allege

that Vuyyuru made regular payments until 2009, after which discussions with Defendants

regarding a loan modification began. {Id. H 10.) It would make no logical sense for

Vuyyuru to continue to make payments on a loan that was rescinded, nor is there any

allegation in the Amended Complaint that Vuyyuru attempted rescission within the

statutory period. Accordingly, this theory of liability fails to state a claim.

       In an attempt to establish the second alleged TILA violation. Plaintiffs contend

that Defendants violated 15 U.S.C. § 1641(g) when they failed to notify Plaintiffs when

the loan was transferred. {Id. H 31.) Plaintiffs allege the loan transfer occurred April 6,

2015. {Id. 18.) Under 15 U.S.C. § 1640(e), the limitations period for this type of

violation is one year. Plaintiffs filed this claim June 29, 2018,two years after the end of

the applicable limitations period for this TILA claim. As a result. Plaintiffs' second

theory is time barred. Accordingly, the Court will dismiss Count I.

       Second, Plaintiffs' RESPA claim fails because they have pled insufficient facts to

support the claim. Plaintiffs allege that Defendants violated RESPA on two bases. First,

Plaintiffs allege that Defendants improperly initiated a foreclosure sale. (Am. Compl. T|
36.) Second, they allege that Defendants violated RESPA by not informing Plaintiffs "of
changes in servicing and/or ownership of loans." {Id. H 37.)

       Plaintiffs' first alleged violation under RESPA fails because they have pled

insufficient facts to support the claim. Plaintiffs base their first RESPA claim on 12

C.F.R. § 1024.4l(f)(2)(i)-(iii), which prohibits a servicer from making a foreclosure

referral if the borrower submits a completed loss mitigation application during the pre-

foreclosure review period. Plaintiffs do not state that Vuyyuru submitted such an

application to Defendants, nor do they allege that he did so during the pre-foreclosure

review period. Plaintiffs claim Vuyyuru sent "documents" to Caliber without detailing

the content of the documents or the dates on which they were sent. (Am. Compl. K 21.)

Plaintiffs' assertions are devoid of facts by which the Court may analyze the sufficiency

of their claim.


       On the second alleged RESPA violation. Plaintiffs claim Defendants did not

"inform Plaintiff ofchanges in servicing and/or ownership of loans [and did not] provide

notice in accordance with RESPA." {Id. ^ 37.) However, Plaintiffs' Amended

Complaint contradicts this allegation, showing Plaintiffs were aware ofthe transfer of

servicing to Caliber and communicated with them. {Id.        17-21.) In the absence of

more particularized factual allegations, this claim also fails. The allegations in Count II

are conclusory and fail to meet the standard set by Twombly and Iqbal. Therefore, the

Court will dismiss Count II.


       Finally, Plaintiffs raise a breach of contract claim against Defendants. {Id. H 40.)

The Amended Complaint asserts that Defendants owed Plaintiffs an obligation under "the
trust deed and offers for loss mitigation and accords regarding the home," which

Defendants then violated. {Id.) Plaintiffs allege the "loan servicing communications

were an offer," which they accepted. (Pis.' Resp. Mot. Dismiss 5.)

        To successfully claim a breach of contract, Plaintiffs must adequately plead

that there is "(1) a legally enforceable obligation of a defendant to a plaintiff;(2)the

defendant's violation or breach ofthat obligation; and (3)injury or damage to the

plaintiff caused by the breach of obligation." Filak v. George, 594 S.E.2d 610,614(Va.

2004)(internal citations omitted). Additionally, the breach must be material, where "a

failure to do something that is so fundamental to the contract that the failure to perform

that obligation defeats an essential purpose ofthe contract." Countryside Orthopaedics,

P.C V. Peyton, 541 S.E.2d 279, 285(Va. 2001).

        Plaintiffs conclude there is a breach of contract without providing factual support

of Defendants' obligation to Plaintiffs, details in support of the alleged breach ofthat

obligation, or factual support of the injury caused by Defendants' alleged breach. Also,

Vuyyuru alleged nearly identical claims in Vuyyuru I and Vuyyuru 11, which were

dismissed for insufficiency of pleading. As previously stated, the Court gives no

deference to Plaintiffs' conclusory allegations at this stage of the case. Plaintiffs again

fail to plead sufficient facts to meet the pleading standard.' Therefore, based on the

insufficiency of facts to support a breach of contract claim, the Court will also dismiss

Count III.




'Furthermore, Plaintiffs' failure to allege the existence of a written agreement may also run
afoul of Virginia's Statute of Frauds. {See Defs.' Mem. Supp. 10, ECF No. 37.)
                                  IV.    CONCLUSION


       In sum,the Court finds that Plaintiffs have failed to sufficiently plead the claims

asserted in the Amended Complaint. The Court will dismiss all counts without prejudice.

As this is the third time this Court has ruled on similarly deficient complaints based on

the same transaction, the Court advises Plaintiffs that further sparsely pled filings may

result in the Court issuing appropriate sanctions, such as the entry of a pre-flling

injunction. Accordingly, the Court will grant Defendants' Motion to Dismiss.

       An appropriate Order will accompany this Memorandum Opinion.


                                                                     M.
                                                  Henry E. Hudson
                                                  Senior United States District Judge
Date:T»li«
Richmond, vA
